: ‘OFFICE
                *   OF 7I-@ A’PTORNEY GENERAL    OF TEXAii
    j.~                                                    .
                                AUSTIN,          ,..
    .
oarroo.m&aa~
*mrrramua :                                     .
     :
                       ._                      I.
                                               ,, .
  :I?on.:SyrlaaZ. Kqcbut. -.' .-     . .,
  -County .?ttor(ney
.. ZtibbockCounty
   Lubbock, Texas
   acar sir.:
     :
   _: ~.




                                         to doe3 not 60 far
                              Like Co.ask for an opinion on

                               d be-the @tatus of an individual
                            x to eight monthk Z& the armed ser-
                             been di3c!:eYcedfrom suoh service?
                “1Qa34mOh
                       a3 &xdiOQ   Cm Of std.&bill 'reads 03
                'That them is hcrcby releozmi to all nmbcrs
       of t?ioArmed Porces of the United States of..k.nerica
       ariat.k3irHulllinrfe~-, and all.r:wr;bers
                                               or'the Sxmcd
  -_I Poroeo ~es.erveof tf?eUnic3d {Gtatesof'Acierica and
    '. their tiwzillhri33,~
                          all icterest,kmd ~~3imltiusnccruiny,
       subseque;ltto Lkir ei-~ntryinto s12cSdorvice, 02 itate
       and wuunty ad valorcz~tax03 on pro;ertjilisted 03 the
       fax ral.13of eq- county la the 1~23 of artyof such ..~
         '.
                                                             .'.
(’   ;,-
   : ‘,
         .                                                                                                            ..
           I
                                                                     ‘.



  -,.’
     :   .
   . ___._                                                                                .:




. @m.‘S&l                                             5.    Parbut;&&                    2
                . .       ..
                                                               _:
                                         .    ‘.~
 *         :,                  ‘,
           :.
                                                                                     .       .

          -nc-mbers of the Euxcod??5rcosor their au-xlliarlos or
     ‘..
           the Amzod Forms Xcaor‘zeor their auzilioriea nrior
           -          _’
           .i
     (_    $0 theetim they.joined SuOh &Zed.i?orcosor s;Jch
                               ,.                                '
          .auxi3.l~rie~; providing that the roleavo of such
 Y
           &ntercsi and pesaltlar shall extdnd for the~duratlon
                .,
      _..L of~:Torld'far~II,and providing that the respective
  '4
    '. '.mc,~bars
           and
                    of suck timed Forces and suoh auxllinrlea
                'nilcY&
                     I!rmed17orcaaResorrc and their euxllinries
:
  . I-. ;. shcdl ba allowed a ~eriorlof not:+%ZJexo%~I 'six (51
   .                     the co3 :ntionCr'ko:iti.li~i;;~
   ..: ~Ti-2zGr                                       invihich
              ’                     t5        )?Uy .Ui     CtX?lli    ~~cna1.t.y         awl     lr.terc~rt        tfxir         tsxs.3
           .~’
          I WhiC> :1aYGU&X?JC~ ftrLd
            i                       Ui?i~i: Silfill
                                                  UCClWe ourin
      ;~::'‘tl:~dure?XZiT? r&e li'ar,                                        :
      :A._                                                                 .
       ':.        ?r?efer&~~ be& 'toour former qusstl5n, would        :
         2').
            the above persun in said pdcstlon bC exempt from       .~
       .~:'pawent of penalties and interest:untllsix months                                                                                                  I
            .&t&r the oessatlon of hostllltlos, even thou+1 he                                                                                               I
z.          had.b;eondischarged from the service a~~dis 110'2  in
            CiVlliflJl
                     llf87                                                                                                                                   1
                                             ..-~.
       .>.. .     *IPawould Ilke,to have your opinion as to tbls
       :    questlon.~ ,~                                   ;'          .<                                                                           .
                                     ‘r..-.-.,. >...
  . ..'..         e(2) Doe3 the ilbove~X%ferrcd   to blll~~xeleaso
         L delinquent oosts'l                                  :
              ,.:..
                 ~.
   s..                                                                                                                                                    ._ i
                  R~~i'owo~ldlike your oDinion'a3 to BfiethCr' dellri-
            qucnt costs would also be deferred, aIonq,with pennl-                                                                                            I
          .'ties aridLrtcrest on dellneuent taxca. FIecse let us                                                                                           .. :
          : have your opinion on the above t;v;o  quostlons.N                                                                                            .;


                                                    Ansv;erlng
                                                             your.flrst question, we LWO of the
           opinion as                               iollowsr                                                  ‘.            ~.

                      .                  ‘_
                         peraou is (a) a member of the Jxmad tFor~es
                  E'ihen'a
       of the United Stntos of fimrica or thclr *uxiliurles,or a
       member of tirenrnod *rcco !?aserveof the UnFted States of
       America or.tkeir auxiliarlos, and (b) prior to C?e tL?e such.
       parson joined some, ho (c) hnd listed in hi3 ~mne on the tar
           Xolls                     Ol’        tha      CO!Ja%y          any   $rC$orty           3ihjcOt         %o      P,d   valOfe.2   taSed,
      md (ri)said ad valoren taxes, subsequent to such entry into
     ~,theabove mchtioned forces, ond ~Alle the sixit; oftsuch
      person as sua:\rc.embc)r
                            sti3.Lobtained, boaaated~clinc?uent,
      then (o) all intorcnt &ud I-enaltiesou said dCIi;lquenttaxes
                                                                 .,
                  -   .
          .._                                                    :
-:          ._                                                  i -    804
      :           .
             ‘.
                                              .


                                                        _                :,


     .                    ;              .~       .~

     &ld   be rolemki by farce of snid Senate Bill pro.130 to
     seid'person for-the duration of the war end.for not more
     than six month% after the ceesetion of hostllltlos.
      _.                                    :
               ~-You will .not;e,
                                from the ve+y warlllncof the Aot   -
     i%solf, that in orr\crfor it to epply to 0 Forson, the person
     in Quo&ion must be ~lilezheras above r;sntioneb,.endhis taxes
     must have becone delinquent while his said membership obtain&
     5% benefit of the Act Is only axtende5 to ono who is such
     member. When a person, by virtue of his said fiembership,and
     by meson of’tho occurmmce of the other conditions s%t r0rth
     ,inth% j?Illin wcstlon, had bcco;aeentitled to the r&ease
     from liability for the interest and pen&lty es provided In
     aold f3111,tbcn onid benefit e%tenCs for the g+M.oG of tLme
     as provided In the Bill.;that la, until t&e cessation of
     hostilities end for not longer .thaqsix months thareafter.                 ;
                                                                              : I
             On the.otha bend, 21 a citizen has be& a menber
 as aforesaid, end is dlsckir$cd, andthereatter~bls said     ': :
 taxes becoT& delinquent while he is not suoh mcnber,t.henef
 co*wse nail delinquent taxes ere isorelythr?dslinauent taxes
 of a clfieon, whose p%nalties end Interest on Gelinquant tax0s
 ,@r6not reluese;dby the provisions of said Sennte Bill ?:o.130*               :
 The provisions of snfd Senate Dill Uo. 130 never.tIidbedome
 applicable to him; s~&d Efll a@ its be.nefitswere not~intsnaed
 to, and do not, .np3lyto such sx-mecbers. ICtia only.to xzC!.zlW
 that 'itever becomes agplloablo.
     .-     But when it does b'eoosaapplic=bla, then ths benefits
 bf Senate Dill.Ho. 130 attach for the period of tine provided
 by the terms of the Bill itself; that is, until the cossetion
 ~Shostllities acd for not lonccr then six months thereafter*
                  .



            The Legislottie, in onactisq laws with reference
                   taras on property and the..collectlon
     to tho delinqxzt                                   thereof,
 has from tho earliest days of suotile~islctlon deaSt with~the
 oharges aacruins by reaLionof 3uc!1tax dolinqusncy in three..
 olasslflcst:cna,naely, (a) intcsest, (b) penalties, and
 (c) costc. in th% laws of the.Eepublia OS Texas, in the yenrs
                                                                  :   ;




            You ero~thoreforordvis& that said Sensto B111~
'20; 130 does P.ot&i.rethu lo@    eX@ct wf rolaa8iu~ fhe
 wgg.qtst!
         provided'for in the s%tutcs   of Toxs~ in aalt.gbrdiht
         ooJ.lcotlon9f dolfil",uontad velorem~taxes.




                                  .     :   .1.